DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borne et al (U.S. 8,161,609) in view of Chacko (U.S. 6,349,518).
In re Claim 11, Borne teaches deploying a portable support platform; the portable support platform having a plurality of elongate segments (10) and a tying portion comprising a plurality of flexible elements (20) extending along the length of the portable support platform, perpendicular to, and across the plurality of elongate segments and configured to allow for rolling collapse of the platform; placing the portable support platform on a top surface of at least two bottom chords/joists (40) of structural trusses.  Standing or moving on this flooring allows the attic to be navigated or worked in. The portable support platform bears weight to perform services/movement/navigation in the space surrounding the platform.  (Column 5, Lines 65-68) (Figure 1-9)
Borne does not specifically teach that the joists (3000) are bottom chords of joists.  However, Borne does teach the placement of such flooring in attics.  (Column 1, Lines 10)
Chacko further teaches that attics spaces (22) are defined by trusses (10) with lower chords (16).  (Figure 1)
Therefore it would be obvious to one of ordinary skill in the art for the joists (40) to be lower chords of trusses in order to create the attic space disclosed by Borne.
Borne does not specifically teach a that the bottom chord/truss spacing of 24 inches on center.  However, a truss spacing of 24 inches on center is a common practice in construction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a spacing of 24 inches on center, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Twenty four inch truss/joist spacing is well known and allows for room to move between the trusses in attics. 
In re Claim 13-17, Borne teaches unfurling the rollable platform over the exposed floor made of ceiling joists (Column 6, Lines 1-11).  Figures 1-8)  Unfurling requires that the platform be previously rolled up/collapsed.  Figure 8 shows the collapsed/rolled up state of the platform.  Therefore, in the Borne/Chacko combination, the collapsed platform has been brought/carried/moved to a location within the attic space.  Unfurling the platform onto the joists would require placement prior to deploying.
In re Claim 18, the examiner would point out that simply leaving the platform unfurled in place in the attic could be considered storage.  The parameters of what constitute storage are not defined by the claim.  If “stored” means in a rolled up condition, then Figure 8 of Borner shows the collapsed/rolled up state of the platform.  Since the platform is not deployed in this state, the location where the rolled up platform is located can be where it is stored.  Furthermore, if the intent is to roll up the platform and place it in a specific location, the examiner would consider this obvious.  Rolling up mats and stowing them away is obvious and official notice of this is taken.  For example, a yoga mat is rolled up and put away in a closet or some other location, when not is use.
In re Claim 19, Borne teaches the flooring will be used for walking and sliding storage boxes on the portable support platform.  (Column 5, Lines 65-68)  Walkng requires standing.  In addition, standing and kneeling are well known actions for working/navigating/moving in tight places such as attics. 
In re Claim 21, Borne teaches A method for using a portable support platform comprising a plurality of segments (10) configured for rolling up into a collapsed position with a bottom surface (12) of the plurality of segments facing radially outward. The portable support platform is shown in the collapsed position (Figure 8).  It is placed on a top surface of at least two spaced apart supporting members and arranging the plurality of elongate segments (10) generally perpendicular to the at least two supporting members (40)  Installation requires placement and unrolling of the portable support platform  along the at least two supporting members (40).  The portable support platform bears weight to perform services/movement/navigation in the space surrounding the platform.  (Column 5, Lines 46-50,65-68; Column 6 Lines 10-12)  (Figures 1-9) 
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borne et al (U.S. 8,161,609) in view of Chacko (U.S. 6,349,518), and in further view of Allen (U.S. 10,125,504).

In re Claims 20, the term accessory mount has not been defined and can be thought of as a mount or support.  Borne has been previously discussed but does not teach a mount.  Allen teaches placing an accessory mount on the portable support platform.  Therefore the Allen position locking device (5000,6000) is an accessory mount.  Modifying Borne with the mount taught by Allen would have been obvious to one of ordinary skill the art at the time of the effective filling date.  These mounts would further lock the flooring into position.

Response to Arguments
Applicant's arguments filed on 8/05/2022 with respect to the claims have been considered but are moot in view the amended claim language requiring a new ground(s) of rejection based on the Borne reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633